Order filed August 10, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00076-CR
                                 ____________

                   ANTHONY EARL FOREMAN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1628330


                                      ORDER

      Appellant is represented by appointed counsel, Jerome Godinich.
Appellant’s brief was originally due May 5, 2021. We have granted a total of 90
days to file appellant’s brief until July 27, 2021. No brief was filed by the due date.

      We order Jerome Godinich to file a brief with the clerk of this court on or
before September 9, 2021. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.